DETAILED ACTION
Election/Restriction
Species 
This application contains claims directed to the following patentably distinct species:
Structure of nutritional composition
Gel
Liquid
Powder
Carbohydrate portion
one carbohydrate in a range of 57.3% to 99.01% by weight of said dry powder nutritional composition
more than one carbohydrates in a range of 57.3% to 99.01% by weight of said dry powder nutritional composition,
Protein portion
One protein being in a range of 0.99% to 18.82% by weight of said dry powder nutritional composition
more than one proteins being in a range of 0.99% to 18.82% by weight of said dry powder nutritional composition.
Type of vitamin compound
Vitamin C, 
Vitamin E, 
Vitamin A 
or a combination of a-c, and if so what combination 
(e.g. a-b, b-c, a &c or a-c) 
Type of essential amino acid
leucine, 
isoleucine,
valine, 
or a combination of a-c, an if so, what specific combination (e.g. a-b, b-c, a &c or a-c)
Type of Electrolyte 
a first electrolyte ion being sodium (Na.sup.+) compounds 
b) a second electrolyte ion being potassium (K.sup.+) compounds 
c) a third electrolyte ion being magnesium (Mg.sup.+) compounds 
d) a fourth electrolyte ion being chloride (Cl.sup.-) compounds
e) a fifth electrolyte ion being calcium (Ca.sup.+) compounds, 
f) a sixth electrolyte ion being zinc (Zn.sup.+) compounds, or 
a combination of electrolytes a-f, and if so what specific combination
(e.g. a-b, b-c, a &c or a-c, etc.)
If sodium is elected in F. above
sodium chloride, 
sodium acetate, 
acidic sodium citrate, 
acidic sodium phosphate, 
sodium amino salicylate, 
sodium bicarbonate, 
sodium bromide, 
sodium citrate, 
sodium lactate, 
sodium phosphate, 
sodium salicylate, 
anhydrous sodium sulphate, 
sodium sulphate, 
sodium tartrate, 
sodium benzoate, 
sodium selenite, 
sodium molybdate, 
combinations of a-q, and if so what specific combination(e.g. a-b, b-c, a &c or a-c, etc.)

The species are independent or distinct because
There would be a serious search and examination burden if restriction were not required because:

1) The groups belong to separate classifications; which means they have
2) separate status in the art; and 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to M. Zucchero on 3/30/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George

Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793